FACOMBF, Circuit Judge.
The District Judge found that, although in this art invention has pressed close around Ruud’s disclosures, he did set forth a specific combination of parts, which was novel and meritorious. The opinion has discussed the patent, the prior art, and the various questions presented at considerable length, and it seems unnecessary to repeat the discussion here; we are inclined to affirm on his opinion, without taking up in detail the criticisms of that opinion which are found in appellant’s brief. Judge Hand may have made some errors in undertaking to paraphrase the respective contention of Shook and Ruud during their long controversy in the interference proceeding in the Patent Office. From the many opinions filed in that interference, however, and from the text of the several claims, it is manifest that such controversy was confined to the generic claims, claims broad enough to cover the specific devices of either party to the controversy. Shook was awarded priority for these generic claims; but it by no means follows that specific claims, which would infringe the generic claims, were not properly granted for the specific improvements therein set forth. The authorities in the Patent Office found patentable invention in these specific claims of Ruud, although no one could embody them in a machine without infringing the broader claims of Shook. Judge Hand reached the same conclusion, and we see no reason to differ from him.
.The decision in the Third circuit in the suit brought under the Shook patent against defendant’s structure does not affect the question here presented. The device of defendant was properly held to infringe the Shook claims, but the court did not have before it the question whether this device (defendant’s) was or was not constructed so as to embody the narrow claims of the Ruud patent here in suit.
Infringement seems to us clear: patents which are not pioneers are nevertheless entitled to a reasonable range of equivalents. The change from a spring to a weight is such a common and well-recognized substitute that it must be held an equivalent, unless the claim is specifically restricted by its language to a device which is moved by a spring— as are claims 1, 4, and 6, which Judge Hand held were not infringed.
The decree is affirmed, with costs.